Citation Nr: 1421886	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-36 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include the question of whether an appeal has been timely perfected.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions dated May 2007 and December 2008 in which the RO, inter alia, denied service connection for tinnitus and a right ankle disability.  

In the May 2007 rating decision, the RO denied the Veteran's claim for service connection for tinnitus.  In May 2008, the Veteran submitted a statement with reference to the etiology of his tinnitus.  As this new and material evidence was received within a year of the May 2007 rating decision, it is part of the pending claim, and the May 2007 rating decision did not become final.  See 38 C.F.R. § 3.156(b); see also Young v. Shinseki, 22 Vet. App. 461 (2009).  

The Board further notes that the December 2008 decision denied the Veteran's claim of service connection for bilateral hearing loss.  While the Veteran timely filed a notice of disagreement (NOD) in December 2009, he did not express an intent to appeal the denial of the bilateral hearing loss claim.  Thus, the December 2008 decision became final as to the Veteran's claim for bilateral hearing loss, as an NOD was not timely filed as to this issue, despite the Veteran later addressing the bilateral hearing loss claim in his September 2010 substantive appeal.  38 C.F.R. § 20.302 (2013).  The Board notes that if the Veteran wishes to file a claim for service connection for bilateral hearing loss, he may contact the RO to do so.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals that all documents are duplicative of the evidence in the paper claims file.  

For reasons expressed below, the Board has recharacterized the matter on appeal with respect to the Veteran's right ankle disability as reflected on the title page.  Both matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ), as discussed below.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

With respect to the Veteran's claim of service connection for a right ankle disability, the Board notes that it shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108  (West 2002).  Pursuant to applicable law and regulation, an appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a Veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2013).  

A substantive appeal must be filed within sixty days from the date that the AOJ mails the SOC to the Veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2013).  Where a Veteran files a timely NOD but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

An extension of the sixty-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  

Procedurally, the Veteran filed an NOD in December 2009, expressing his intent to appeal the denial of his right ankle claim.  In July 2010, the AOJ issued an SOC to the Veteran and his representative addressing the denial of service connection for his right ankle claim.  

The Veteran filed a substantive appeal (VA Form 9) in September 2010 and indicated he was limiting his appeal to the issues addressed on that form, which consisted of his claim of service connection for tinnitus and hearing loss.  In an April 2014 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative submitted arguments supporting the Veteran's claim for service connection for a right ankle disability.  A review of the claims file reveals an April 2014 VA Form 8, Certification of Appeal, which lists service connection for a right ankle disability as one of the issues certified to the Board for adjudication.  

In conclusion, the claims file includes no document filed by the Veteran with the AOJ that constitutes a timely-filed substantive appeal as to the Veteran's claim for service connection for a right ankle disability.  As such, it does not appear that a timely appeal as to this issue has been perfected.

Because the AOJ has not addressed the question of whether a timely appeal has been perfected, the Veteran has not been furnished the pertinent legal authority governing the question, nor afforded the opportunity to respond.  Accordingly, to avoid any prejudice to the Veteran, the AOJ should address this jurisdictional question, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  If the AOJ finds that an appeal has not been perfected, then it must furnish to the Veteran an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all pertinent legal authority and afford him and his representative the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

If and only if the AOJ determines that the Veteran has perfected a timely substantive appeal should the AOJ undertake further action on the claim for service connection for a right ankle disability.  

With respect to the Veteran's tinnitus claim, the Veteran contends that he has experienced ringing in his ears since 1980 due to noise exposure from turbine engines while aboard the U.S.S. Hornet.  

The Veteran's service treatment records include normal findings with respect to the Veteran's ears and contain no complaints or treatment for tinnitus.  The Veteran's DD Form 214 indicates his service aboard the U.S.S. Hornet and his occupation of fireman while in service.  This evidence in connection with the Veteran's statements suggests in-service noise exposure.  Private treatment records dated in June 2001 and June 2003 consists of the report of audiology examinations, which both note tinnitus.  This evidence along with the Veteran's statements indicate he has the currently claimed disability.  

Thus, with respect to the Veteran's tinnitus, the remaining question is whether there exists a medical nexus between the alleged in-service noise exposure and any current tinnitus.  

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

In this case, there is no medical evidence of record addressing a potential nexus between the Veteran's in-service noise exposure and current tinnitus.  Thus, the Board finds that a VA examination to obtain a medical opinion addressing the relationship, if any, between the Veteran's claimed tinnitus and his military service, to include noise exposure related to turbine engines while aboard a ship and his duties as a fireman, would be helpful in resolving the matter on appeal.  

Hence, the AOJ should arrange for the Veteran to undergo VA examination, by an audiologist or appropriate  physician, at a VA facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding pertinent records are associated with the claims file.  

The AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate  authorization to obtain, any outstanding, pertinent private records.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication of the claims.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  The AOJ should address the question of whether an appeal was timely perfected on the matter of entitlement to service connection for a right ankle disability.  

2.  If the AOJ's determination on the jurisdictional question is adverse to the Veteran, the AOJ must furnish to the Veteran and his representative an appropriate SSOC on this matter that includes citation to and discussion of all legal authority governing the jurisdictional question, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

3.  If and only if the determination on the question of whether an appeal has been timely appealed is favorable to the Veteran should the AOJ undertake any additional notification and/or development action on the claim for service connection for a right ankle disability before adjudicating this claim on the merits.  

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to his tinnitus claim that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate  authorization to obtain, any outstanding, pertinent private records.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to assess the nature and etiology of any current tinnitus.  

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should confirm whether the Veteran currently suffers from tinnitus.  

If so, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's tinnitus is etiologically related to service, to include noise exposure from turbine engines or due to his duties as a fireman.  

In rendering the requested opinion, the examiner should consider and discuss all pertinent lay, medical, and other objective evidence.  All examination findings, along with complete rationale for the conclusions reached, should be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

9.  If the benefits sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

